DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 02/08/2021.  The arguments set forth are addressed herein below.  Claims 1-8 remain pending, Claims 5-8 have been newly added, and no Claims have been currently canceled.  Currently, Claims 1-4 have been amended.  No new matter appears to have been entered.
Amended Claims 1-4 are sufficient to overcome the corresponding 35 USC 112 rejections.  The corresponding 35 USC 112 rejections have been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 states, “…in the plurality of gaming machines…” in lines 17-18.  However, this should state, “…in the gaming machine…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen (US 2019/0122492 A1) (henceforth, “Nguyen”).
Regarding claims 1 and 3, Nguyen teaches a fraud prevention system and an information processing device, comprising;
a gaming machine configured to play a game according to an inserted game value and to pay out a game value according to a result of the game (e.g., Electronic Gaming Machine(s) (EGMs) 110 in Fig. 1, bill acceptor in Para. 192, and ticket printer in Para. 189), and 
an information processing device configured to communicate with the gaming machine (e.g., Casino Server System 140 in Fig. 1), wherein the gaming machine includes
a card-reader configured to read information-card identification information unique to an information card (e.g., the EGD may be adapted to automatically determine the identity of the current player based upon one or more external signals such as, for example, scanning of a barcode of a player tracking card, an RFID tag or badge worn by the current player which provides a wireless signal to the EGD for determining the identity of the current player in Para. 182);
a bill validator configured to receive a game value from outside (e.g., bill acceptor in Para. 192); and
a gaming-machine processor that is configured to transmit insertion information representing an insertion amount of the game value and an insertion time thereof and payout information representing a payout amount of the game value paid out and a payout time thereof in association with the information-card identification information and gaming machine 
wherein the information processing device includes an information-processing-device processor that is configured to determine the presence of a fraudulent act based upon the insertion information and the payout information in the plurality of gaming machines associated with the same information-card identification information (e.g., detect and respond to potential fraud, such that, information relating to casino-related financial transactions may be captured (e.g., in real-time or non-real-time) at the device or system where the financial transaction is taking place, and uploaded (e.g., in real-time or non-real-time) to a central server, wherein the casino server system includes player tracking in Para. 44-71 and Para. 171-178); and
wherein the information-processing-device processor is configured to issue a fraud alert (e.g., the system server may be configured to analyze the historical record with respect to one or more predefined gaming activity patterns, provide an alert to casino personnel when the analyzing results in detection of a suspicious gaming activity pattern in Para. 10) when information including 1) the number of times a fraudulent act is detected in association with the same information-card identification information (e.g., number of similar incidents within a given period in Para. 138 and alert details include 
Regarding claims 2 and 4, Nguyen teaches the information-processing-device processor is configured to determine that the fraudulent act is committed when a result, in which an interval between the insertion time and the payout time is equal to or less than a predetermined interval in the plurality of gaming machines associated with the same information-card identification information, is detected (e.g., in-depth suspicious fraudulent activity analysis may be triggered in response to detecting that cumulative money cashed in for a given player over a given time period exceeds some specified threshold value and in-depth suspicious fraudulent activity analysis may be triggered in response to detecting that total consecutive money cashed out (e.g., for a given player over a given time period) such exceeds some specified threshold value in Para. 75-76 and detection of a $9000 cash-in event at a specific gaming device, followed by an $8990 cash-out event at the same gaming device within 1 minute may be assigned a high priority event in Para. 145).
Regarding claims 5 and 6, Nguyen teaches the information-processing-device processor is further configured such that if the information card is a non-member information card (e.g., a player uses a debit or credit card instead of a casino card in Para. 312), the information-processing-device processor determines the presence of the fraudulent act using continuous game information (e.g., the system will track all game history in Para. 183) and acquired-image date associated with a player using the non-member information card (e.g., image is captured of player, which is included with player ID, game play history, date of wager/date of event in Para. 125, Para. 223, Para. 250, and Para. 526-536).
Regarding claims 7 and 8, Nguyen teaches the information-processing-device processor is further configured to determine the presence of the fraudulent act when a number of sequential cash-out operations associated with the information card within a predetermined period of time exceeds a predetermined threshold (e.g., in-depth suspicious fraudulent activity analysis may be triggered in response to detecting that total consecutive money cashed out (e.g., for a given player over a given time period) such exceeds some specified threshold value in Para. 76, wherein a given player included a player ID from a scanned card in Para. 133-143 and Para. 182).
Response to Arguments
Applicant's arguments filed 02/08/2021, regarding the prior art rejection of claims 1-4, have been fully considered but they are not persuasive.
Regarding the prior art rejection of claims 1-4, Applicant argues, “Claims 1-4 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by Nguyen, U.S. Pub. 2019/0122492. Applicant respectfully traverses the rejection, at least insofar as the claims have been amended, and requests that it be withdrawn.
According to each of the independent claims, the information-processing-device processor is further configured to issue a fraud alert when information including 1) the number of times a fraudulent act is detected in association with the same information-card identification information and 2) a cumulative insertion amount of the game value 
Examiner respectfully disagrees.
Nguyen, in the rejection above, discloses providing alerts to an interested party/parties, such that, those alerts are based on detected suspicious activity pattern (i.e., a repeated activity not a singular occurrence, See Para. 10) wherein the alert can be issued in a number of combinations or ways including an amount of money involved (See Para. 145, specific amount of money in and specific amount out in a certain time period and Para. 75 detecting that cumulative money cashed in for a given player over a given time period exceeds some specified threshold value), number of times an event happens, and identification of a player involved, wherein Nguyen uses player tracking, including scanning a casino issued card and/or a credit card.  (See at least Para. 10, Para. 120, Para. 133, Para. 145, and Para. 312)  Therefore, Nguyen appears to disclose the newly incorporated limitation in Claims 1 and 3.
In light of the above analysis, the claimed invention fails to demonstrate patentability over the prior art and knowledge of one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715